DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that Species IV: Figs. 10A-10D illustrate an example of a method of manufacturing the embodiment of Species III.  This is found persuasive based on Paragraphs [0106]-[0108] of the present application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 33, 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the absorption coefficient of the metal oxide is 0.3 or more” is indefinite and unclear since no unit is provided for the absorption coefficient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. [JP 2013-098356] in view of Ohkubo et al. [U.S. Pub. No. 2016/0155556].
Regarding Claim 1, Yamaguchi et al. shows an inductor component (Figs. 1-5) comprising: 

a helically wound coil (3, 4, Abstract) disposed in the element body (see Figs. 1-5), wherein each of the insulating layers contains a base material (borosilicate glass, see English translation) and a crystal (quartz, see English translation), 
wherein a refractive index of each of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (borosilicate glass inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm and quartz inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm), and 
the coil (3, 4) includes a coil wiring wound along a plane (see Figs. 1-5), the coil wiring is made up of one coil conductor layer (see Figs. 1-5) or a plurality of coil conductor layers laminated in surface contact with each other.
Yamaguchi et al. does not explicitly disclose having an aspect ratio of the coil conductor layer is 1.0 or more.  
Ohkubo et al. shows a coil component (Figs. 1-5) teaching and suggesting an aspect ratio of the coil conductor layer (13, 14) is 1.0 or more (Paragraph [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an aspect ratio of the coil conductor layer is 1.0 or more as taught by Ohkubo et al. for the coil component as disclosed by Yamaguchi et al. in to secure high inductance and obtain low direct current resistance.
Regarding Claim 2, Ohkubo et al. shows the aspect ratio of the coil conductor layer (13, 14) is from 1.0 to 2.0 (Paragraph [0043]).  
Regarding Claim 10, Yamaguchi et al. shows the base material (borosilicate glass) contains Si and is amorphous (borosilicate glass contains Si and is amorphous, see English translation).  

Regarding Claim 12, Yamaguchi et al. shows the base material (borosilicate glass) is an amorphous glass containing B, Si, O, and K as main components (borosilicate glass is an amorphous glass containing B, Si, O, and K, see English translation).  

Claims 3-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2016/0343500].
Regarding Claims 3 and 18, Yamaguchi et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other.  
Jung et al. shows an electronic component (Figs. 1-4) teaching and suggesting the coil wiring (42) is made up of a plurality of coil conductor layers (42a, 42b, 42c) laminated in surface contact with each other (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other as taught by Jung et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. to achieve desirable direct current resistance and obtain desirable inductance values (Paragraph [0039]).
Regarding Claim 4, Jung et al. shows the aspect ratio of the coil wiring is from 1.0 to 8.0 (Paragraph [0071]).  
Regarding Claim 5, Jung et al. shows the aspect ratio of the coil wiring is from 1.5 to 6.0 (Paragraph [0071]).  
Regarding Claims 6 and 19, Ohkubo et al. shows a width of the coil wiring (13, 14) is 20 µm or more (Paragraph [0043]).  

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. and Jung et al. as applied to claims 3-4 above, and further in view of Chen [U.S. Pub. No. 2008/0100408].
Regarding Claims 7 and 20, Yamaguchi et al. in view of Ohkubo et al. and Jung et al. shows the claimed invention as applied above but does not show a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T.  
Chen shows an inductor structure (Figs. 9-10) teaching and suggesting a cross section of the coil conductor layer is T-shaped (elements 22, 24 and 23, 25 forms a T-shaped coil conductor layer), and wherein a cross section of the coil wiring has a stacked shape of T (see Figs. 9-10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T as taught by Chen for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. and Jung et al. to reduce resistance and obtain relatively high Q factor (Paragraph [0013]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Jung et al., and Chen as applied to claim 7 above, and further in view of Kwak [KR 2009-0064660].
Regarding Claim 8, Yamaguchi et al. in view of Ohkubo et al., Jung et al., and Chen shows the claimed invention as applied above but does not show a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less as taught by Kwak for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Jung et al., and Chen to achieve low resistance and high quality factor of the inductor structure (see English translation).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.
Regarding Claim 9, Kwak shows the coil conductor layer is made up of a body portion (210) and a head portion (220) having a width (W2) greater than a width (W1) of the body portion (see Figs. 1-2), and a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less (see English translation, when the width of element 210 is constant or uniform such that the width is 3.5 µm then the maximum width is equal to the minimum width so that it is about 0%).  
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. as applied to claim 1 above, and further in view of Umemoto et al. [U.S. Pub. No. 2018/0230040].
Regarding Claim 13, Yamaguchi et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50.  
Umemoto et al. shows a coil component (Fig. 1) teaching and suggesting in a cross section of the element body, an area ratio between the base material (borosilicate glass) and the crystal (quartz is silica, Paragraph [0066]) is in a range of 75:25 to 50:50 (Paragraph [0064], silica is 25% to 45% so that the remainder is 75% to 55%).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50 as taught by Umemoto et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. to obtain desirable dielectric and strength (Paragraph [0064]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable dielectric and strength.  In re Aller, 105 USPQ 233.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. as applied to claim 1 above, and further in view of Yamamoto [JP 2004-128004].
Regarding Claim 14, Yamaguchi et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show 32the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm.
Yamamoto shows a laminated inductor (Figs. 1-2) teaching and suggesting the element body includes a mark layer (13) on the outside of the insulating layer in a lamination direction (see Figs. 1-2), the mark layer (13) contains an intra-mark-layer base material (borosilicate glass) that contains Si and that is amorphous (borosilicate glass contains Si and is amorphous, see English translation) and an intra-mark-layer crystal (SiO2 or Al2O3 is a crystal), the mark layer contains a metal oxide (TiO2), the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm (TiO2 inherently have a refractive index of 1.7 to 3.0 for at least one wavelength from 450 nm to 750 nm), the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm (TiO2 inherently have a absorption coefficient of 0.3 or more for at least one wavelength from 250 nm to 350 nm), and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm (borosilicate glass inherently have a refractive index of 1.4 to 1.6 for at least one wavelength from 450 nm to 750 nm).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. and Yamamoto as applied to claim 14 above, and further in view of Nishiyama et al. [JP 2007-027351].
Regarding Claim 16, Yamaguchi et al. in view of Ohkubo et al. and Yamamoto shows the claimed invention as applied above but does not show the intra-mark- layer crystal contains a pigment.
Nishiyama et al. shows an electronic component (Figs. 1-2) teaching and suggesting the intra-mark-layer crystal contains a pigment (Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a pigment as taught by Nishiyama et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. and Yamamoto to optically distinguishable from the color tone of the laminate (Paragraph [0010]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al. and Yamamoto as applied to claim 14 above, and further in view of Kamei [JP 2011-114173].
Regarding Claim 17, Yamaguchi et al. in view of Ohkubo et al. and Yamamoto shows the claimed invention as applied above but does not show the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co.
Kamei shows a device (Figs. 1-3) teaching and suggesting the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co as taught by Kamei for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. and Yamamoto to achieve substrate strength and insulation reliability (Abstract, see English translation).

Claims 1-2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. [JP 2013-098356] in view of Ohkubo et al. [U.S. Pub. No. 2016/0155556], Bisht et al. [U.S. Pub. No. 2013/0308127] (to show inherent refractive index of borosilicate glass), and Yagi et al. [U.S. Pub. No. 2016/0363856] (to show inherent refractive index of quartz).
Regarding Claim 1, Yamaguchi et al. shows an inductor component (Figs. 1-5) comprising: 
an element body (1, claim 1) formed by laminating a plurality of insulating layers (Abstract); and 

wherein a refractive index of each of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (borosilicate glass inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm and quartz inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm), and 
the coil (3, 4) includes a coil wiring wound along a plane (see Figs. 1-5), the coil wiring is made up of one coil conductor layer (see Figs. 1-5) or a plurality of coil conductor layers laminated in surface contact with each other.
Yamaguchi et al. does not explicitly disclose having an aspect ratio of the coil conductor layer is 1.0 or more.
Ohkubo et al. shows a coil component (Figs. 1-5) teaching and suggesting an aspect ratio of the coil conductor layer (13, 14) is 1.0 or more (Paragraph [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an aspect ratio of the coil conductor layer is 1.0 or more as taught by Ohkubo et al. for the coil component as disclosed by Yamaguchi et al. in to secure high inductance and obtain low direct current resistance.
Furthermore, Bisht et al. explicitly disclose a refractive index of the base material is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (Paragraph [0040]).
In addition, Yagi et al. explicitly disclose a refractive index of the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (Paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a refractive index of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm as taught by Bisht et al. and Yagi et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. to 
Regarding Claim 2, Ohkubo et al. shows the aspect ratio of the coil conductor layer (13, 14) is from 1.0 to 2.0 (Paragraph [0043]).
Regarding Claim 10, Yamaguchi et al. shows the base material (borosilicate glass) contains Si and is amorphous (borosilicate glass contains Si and is amorphous, see English translation).  
Regarding Claim 11, Yamaguchi et al. shows the crystal is quartz (see English translation).  
Regarding Claim 12, Yamaguchi et al. shows the base material (borosilicate glass) is an amorphous glass containing B, Si, O, and K as main components (borosilicate glass is an amorphous glass containing B, Si, O, and K, see English translation). 

Claims 3-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2016/0343500].
Regarding Claims 3 and 18, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. shows the claimed invention as applied above but does not show the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other.  
Jung et al. shows an electronic component (Figs. 1-4) teaching and suggesting the coil wiring (42) is made up of a plurality of coil conductor layers (42a, 42b, 42c) laminated in surface contact with each other (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other as taught by Jung et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et 
Regarding Claim 4, Jung et al. shows the aspect ratio of the coil wiring is from 1.0 to 8.0 (Paragraph [0071]).  
Regarding Claim 5, Jung et al. shows the aspect ratio of the coil wiring is from 1.5 to 6.0 (Paragraph [0071]).  
Regarding Claims 6 and 19, Ohkubo et al. shows a width of the coil wiring (13, 14) is 20 µm or more (Paragraph [0043]).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. as applied to claims 3-4 above, and further in view of Chen [U.S. Pub. No. 2008/0100408].
Regarding Claims 7 and 20, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. shows the claimed invention as applied above but does not show a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T.  
Chen shows an inductor structure (Figs. 9-10) teaching and suggesting a cross section of the coil conductor layer is T-shaped (elements 22, 24 and 23, 25 forms a T-shaped coil conductor layer), and wherein a cross section of the coil wiring has a stacked shape of T (see Figs. 9-10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T as taught by Chen for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. to reduce resistance and obtain relatively high Q factor (Paragraph [0013]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen as applied to claim 7 above, and further in view of Kwak [KR 2009-0064660].
Regarding Claim 8, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen shows the claimed invention as applied above but does not show a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less.  
Kwak shows an inductor structure (Figs. 1-2) teaching and suggesting a proportion of a difference between a maximum width (W2) and a minimum width (W1) of the coil wiring to the maximum width of the coil wiring is 20 % or less ((4.3 – 3.5)/4.3 = 0.18 which is 18%, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less as taught by Kwak for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen to achieve low resistance and high quality factor of the inductor structure (see English translation).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.
Regarding Claim 9, Kwak shows the coil conductor layer is made up of a body portion (210) and a head portion (220) having a width (W2) greater than a width (W1) of the body portion (see Figs. 1-2), and a proportion of a difference between the maximum width and the 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. as applied to claim 1 above, and further in view of Umemoto et al. [U.S. Pub. No. 2018/0230040].
Regarding Claim 13, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. shows the claimed invention as applied above but does not show in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50.  
Umemoto et al. shows a coil component (Fig. 1) teaching and suggesting in a cross section of the element body, an area ratio between the base material (borosilicate glass) and the crystal (quartz is silica, Paragraph [0066]) is in a range of 75:25 to 50:50 (Paragraph [0064], silica is 25% to 45% so that the remainder is 75% to 55%).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50 as taught by Umemoto et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. to obtain desirable dielectric and strength (Paragraph [0064]).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. as applied to claim 1 above, and further in view of Yamamoto [JP 2004-128004], Choe et al. [U.S. Pub. No. 2015/0235745] (to show inherent refractive index of TiO2), and Kuroda et al. [U.S. Patent No. 6,132,843] (to show inherent absorption coefficient of TiO2).
Regarding Claim 14, Yamaguchi et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show 32the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm.
Yamamoto shows a laminated inductor (Figs. 1-2) teaching and suggesting the element body includes a mark layer (13) on the outside of the insulating layer in a lamination direction (see Figs. 1-2), the mark layer (13) contains an intra-mark-layer base material (borosilicate glass) that contains Si and that is amorphous (borosilicate glass contains Si and is amorphous, see English translation) and an intra-mark-layer crystal (SiO2 or Al2O3 is a crystal), the mark 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm as taught by Yamamoto for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al. to identify the direction formed on at least one surface of the laminate and reduce a tolerance of desired inductance value (Abstract, Problem to be Solved, Solution, see English translation).
Furthermore, Bisht et al. explicitly disclose a refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm (Paragraph [0040]).
In addition, Choe et al. explicitly disclose a refractive index of the metal oxide is 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm (Paragraph [0054]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a refractive index of the metal oxide is 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm and an absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm as taught by Choe et al. and Kuroda et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. to obtain how fast light travel in order to achieve desirable operating characteristics and insulation properties.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. as applied to claim 14 above, and further in view of Nishiyama et al. [JP 2007-027351].
Regarding Claim 16, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. shows the claimed invention as applied above but does not show the intra-mark- layer crystal contains a pigment.
Nishiyama et al. shows an electronic component (Figs. 1-2) teaching and suggesting the intra-mark-layer crystal contains a pigment (Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a pigment as taught by Nishiyama et al. for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. to optically distinguishable from the color tone of the laminate (Paragraph [0010]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. as applied to claim 14 above, and further in view of Kamei [JP 2011-114173].
Regarding Claim 17, Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. shows the claimed invention as applied above but does not show the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co.
Kamei shows a device (Figs. 1-3) teaching and suggesting the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co as taught by Kamei for the coil component as disclosed by Yamaguchi et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. to achieve substrate strength and insulation reliability (Abstract, see English translation).









Claims 1-2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. [U.S. Pub. No. 2018/0230040] in view of Ohkubo et al. [U.S. Pub. No. 2016/0155556].
Regarding Claim 1, Umemoto et al. shows an inductor component (Fig. 1) comprising: 
an element body (4) formed by laminating a plurality of insulating layers (2, Paragraph [0045]); and 
a helically wound coil (3, Paragraph [0046]) disposed in the element body (see Fig. 1), wherein each of the insulating layers contains a base material (borosilicate glass, Paragraph [0067]) and a crystal (quartz, Paragraphs [0066], [0079]), 
wherein a refractive index of each of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (borosilicate glass inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm and quartz inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm), and 
the coil (3) includes a coil wiring wound along a plane (see Fig. 1), the coil wiring is made up of one coil conductor layer (see Fig. 1) or a plurality of coil conductor layers laminated in surface contact with each other.
Umemoto et al. does not explicitly disclose having an aspect ratio of the coil conductor layer is 1.0 or more.  
Ohkubo et al. shows a coil component (Figs. 1-5) teaching and suggesting an aspect ratio of the coil conductor layer (13, 14) is 1.0 or more (Paragraph [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an aspect ratio of the coil conductor layer is 1.0 or more as taught by Ohkubo et al. for the coil component as disclosed by Umemoto et al. in to secure high inductance and obtain low direct current resistance.
Regarding Claim 2, Ohkubo et al. shows the aspect ratio of the coil conductor layer (13, 14) is from 1.0 to 2.0 (Paragraph [0043]).  

Regarding Claim 11, Umemoto et al. shows the crystal is quartz (Paragraphs [0066], [0079]).  
Regarding Claim 12, Umemoto et al. shows the base material (borosilicate glass) is an amorphous glass containing B, Si, O, and K as main components (borosilicate glass is an amorphous glass containing B, Si, O, and K, Paragraphs [0067], [0073]).  
Regarding Claim 13, Umemoto et al. shows in a cross section of the element body, an area ratio between the base material (borosilicate glass) and the crystal (quartz is silica, Paragraph [0066]) is in a range of 75:25 to 50:50 (Paragraph [0064], silica is 25% to 45% so that the remainder is 75% to 55%).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable dielectric and strength.  In re Aller, 105 USPQ 233.

Claims 3-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al. as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2016/0343500].
Regarding Claims 3 and 18, Umemoto et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other as taught by Jung et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al. to achieve desirable direct current resistance and obtain desirable inductance values (Paragraph [0039]).
Regarding Claim 4, Jung et al. shows the aspect ratio of the coil wiring is from 1.0 to 8.0 (Paragraph [0071]).  
Regarding Claim 5, Jung et al. shows the aspect ratio of the coil wiring is from 1.5 to 6.0 (Paragraph [0071]).  
Regarding Claims 6 and 19, Ohkubo et al. shows a width of the coil wiring (13, 14) is 20 µm or more (Paragraph [0043]).  

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al. and Jung et al. as applied to claims 3-4 above, and further in view of Chen [U.S. Pub. No. 2008/0100408].
Regarding Claims 7 and 20, Umemoto et al. in view of Ohkubo et al. and Jung et al. shows the claimed invention as applied above but does not show a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T.  
Chen shows an inductor structure (Figs. 9-10) teaching and suggesting a cross section of the coil conductor layer is T-shaped (elements 22, 24 and 23, 25 forms a T-shaped coil conductor layer), and wherein a cross section of the coil wiring has a stacked shape of T (see Figs. 9-10).  
.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Jung et al., and Chen as applied to claim 7 above, and further in view of Kwak [KR 2009-0064660].
Regarding Claim 8, Umemoto et al. in view of Ohkubo et al., Jung et al., and Chen shows the claimed invention as applied above but does not show a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less.  
Kwak shows an inductor structure (Figs. 1-2) teaching and suggesting a proportion of a difference between a maximum width (W2) and a minimum width (W1) of the coil wiring to the maximum width of the coil wiring is 20 % or less ((4.3 – 3.5)/4.3 = 0.18 which is 18%, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less as taught by Kwak for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Jung et al., and Chen to achieve low resistance and high quality factor of the inductor structure (see English translation).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less, since it 
Regarding Claim 9, Kwak shows the coil conductor layer is made up of a body portion (210) and a head portion (220) having a width (W2) greater than a width (W1) of the body portion (see Figs. 1-2), and a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less (see English translation, when the width of element 210 is constant or uniform such that the width is 3.5 µm then the maximum width is equal to the minimum width so that it is about 0%).  
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al. as applied to claim 1 above, and further in view of Yamamoto [JP 2004-128004].
Regarding Claim 14, Umemoto et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show 32the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of 
Yamamoto shows a laminated inductor (Figs. 1-2) teaching and suggesting the element body includes a mark layer (13) on the outside of the insulating layer in a lamination direction (see Figs. 1-2), the mark layer (13) contains an intra-mark-layer base material (borosilicate glass) that contains Si and that is amorphous (borosilicate glass contains Si and is amorphous, see English translation) and an intra-mark-layer crystal (SiO2 or Al2O3 is a crystal), the mark layer contains a metal oxide (TiO2), the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm (TiO2 inherently have a refractive index of 1.7 to 3.0 for at least one wavelength from 450 nm to 750 nm), the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm (TiO2 inherently have a absorption coefficient of 0.3 or more for at least one wavelength from 250 nm to 350 nm), and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm (borosilicate glass inherently have a refractive index of 1.4 to 1.6 for at least one wavelength from 450 nm to 750 nm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm as taught by Yamamoto for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al. to identify the direction formed on at least one surface of the laminate and reduce .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al. and Yamamoto as applied to claim 14 above, and further in view of Nishiyama et al. [JP 2007-027351].
Regarding Claim 16, Umemoto et al. in view of Ohkubo et al. and Yamamoto shows the claimed invention as applied above but does not show the intra-mark- layer crystal contains a pigment.
Nishiyama et al. shows an electronic component (Figs. 1-2) teaching and suggesting the intra-mark-layer crystal contains a pigment (Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a pigment as taught by Nishiyama et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al. and Yamamoto to optically distinguishable from the color tone of the laminate (Paragraph [0010]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al. and Yamamoto as applied to claim 14 above, and further in view of Kamei [JP 2011-114173].
Regarding Claim 17, Umemoto et al. in view of Ohkubo et al. and Yamamoto shows the claimed invention as applied above but does not show the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co.
Kamei shows a device (Figs. 1-3) teaching and suggesting the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co (see English translation).
.

Claims 1-2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. [U.S. Pub. No. 2018/0230040] in view of Ohkubo et al. [U.S. Pub. No. 2016/0155556], Bisht et al. [U.S. Pub. No. 2013/0308127] (to show inherent refractive index of borosilicate glass), and Yagi et al. [U.S. Pub. No. 2016/0363856] (to show inherent refractive index of quartz).
Regarding Claim 1, Umemoto et al. shows an inductor component (Fig. 1) comprising: 
an element body (4) formed by laminating a plurality of insulating layers (2, Paragraph [0045]); and 
a helically wound coil (3, Paragraph [0046]) disposed in the element body (see Fig. 1), wherein each of the insulating layers contains a base material (borosilicate glass, Paragraph [0067]) and a crystal (quartz, Paragraphs [0066], [0079]), 
wherein a refractive index of each of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (borosilicate glass inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm and quartz inherently have a refractive index of 1.8 or less for at least one wavelength from 350 nm to 450 nm), and 
the coil (3) includes a coil wiring wound along a plane (see Fig. 1), the coil wiring is made up of one coil conductor layer (see Fig. 1) or a plurality of coil conductor layers laminated in surface contact with each other.
Umemoto et al. does not explicitly disclose having an aspect ratio of the coil conductor layer is 1.0 or more.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an aspect ratio of the coil conductor layer is 1.0 or more as taught by Ohkubo et al. for the coil component as disclosed by Umemoto et al. in to secure high inductance and obtain low direct current resistance.
Furthermore, Bisht et al. explicitly disclose a refractive index of the base material is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (Paragraph [0040]).
In addition, Yagi et al. explicitly disclose a refractive index of the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm (Paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a refractive index of the base material and the crystal is 1.8 or less for at least one wavelength of from 350 nm to 450 nm as taught by Bisht et al. and Yagi et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al. to obtain how fast light travel in order to achieve desirable operating characteristics and insulation properties.
Regarding Claim 2, Ohkubo et al. shows the aspect ratio of the coil conductor layer (13, 14) is from 1.0 to 2.0 (Paragraph [0043]).
Regarding Claim 10, Umemoto et al. shows the base material (borosilicate glass) contains Si and is amorphous (borosilicate glass contains Si and is amorphous, Paragraph [0067]).  
Regarding Claim 11, Umemoto et al. shows the crystal is quartz (Paragraphs [0066], [0079]).  
Regarding Claim 12, Umemoto et al. shows the base material (borosilicate glass) is an amorphous glass containing B, Si, O, and K as main components (borosilicate glass is an amorphous glass containing B, Si, O, and K, Paragraphs [0067], [0073]).  

In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have in a cross section of the element body, an area ratio between the base material and the crystal is in a range of 75:25 to 50:50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable dielectric and strength.  In re Aller, 105 USPQ 233.

Claims 3-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2016/0343500].
Regarding Claims 3 and 18, Umemoto et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. shows the claimed invention as applied above but does not show the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other.  
Jung et al. shows an electronic component (Figs. 1-4) teaching and suggesting the coil wiring (42) is made up of a plurality of coil conductor layers (42a, 42b, 42c) laminated in surface contact with each other (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil wiring is made up of a plurality of coil conductor layers laminated in surface contact with each other as taught by Jung et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. to achieve desirable direct current resistance and obtain desirable inductance values (Paragraph [0039]).

Regarding Claim 5, Jung et al. shows the aspect ratio of the coil wiring is from 1.5 to 6.0 (Paragraph [0071]).  
Regarding Claims 6 and 19, Ohkubo et al. shows a width of the coil wiring (13, 14) is 20 µm or more (Paragraph [0043]).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. as applied to claims 3-4 above, and further in view of Chen [U.S. Pub. No. 2008/0100408].
Regarding Claims 7 and 20, Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. shows the claimed invention as applied above but does not show a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T.  
Chen shows an inductor structure (Figs. 9-10) teaching and suggesting a cross section of the coil conductor layer is T-shaped (elements 22, 24 and 23, 25 forms a T-shaped coil conductor layer), and wherein a cross section of the coil wiring has a stacked shape of T (see Figs. 9-10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the coil conductor layer is T-shaped, and wherein a cross section of the coil wiring has a stacked shape of T as taught by Chen for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al. and Jung et al. to reduce resistance and obtain relatively high Q factor (Paragraph [0013]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen as applied to claim 7 above, and further in view of Kwak [KR 2009-0064660].
Regarding Claim 8, Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen shows the claimed invention as applied above but does not show a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less.  
Kwak shows an inductor structure (Figs. 1-2) teaching and suggesting a proportion of a difference between a maximum width (W2) and a minimum width (W1) of the coil wiring to the maximum width of the coil wiring is 20 % or less ((4.3 – 3.5)/4.3 = 0.18 which is 18%, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less as taught by Kwak for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Jung et al., and Chen to achieve low resistance and high quality factor of the inductor structure (see English translation).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between a maximum width and a minimum width of the coil wiring to the maximum width of the coil wiring is 20 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.
Regarding Claim 9, Kwak shows the coil conductor layer is made up of a body portion (210) and a head portion (220) having a width (W2) greater than a width (W1) of the body portion (see Figs. 1-2), and a proportion of a difference between the maximum width and the 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a proportion of a difference between the maximum width and the minimum width of the body portion to the maximum width of the body portion is 10 % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve low resistance and high quality factor of the inductor structure.  In re Aller, 105 USPQ 233.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. as applied to claim 1 above, and further in view of Yamamoto [JP 2004-128004], Choe et al. [U.S. Pub. No. 2015/0235745] (to show inherent refractive index of TiO2), and Kuroda et al. [U.S. Patent No. 6,132,843] (to show inherent absorption coefficient of TiO2).
Regarding Claim 14, Umemoto et al. in view of Ohkubo et al. shows the claimed invention as applied above but does not show 32the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm.
Yamamoto shows a laminated inductor (Figs. 1-2) teaching and suggesting the element body includes a mark layer (13) on the outside of the insulating layer in a lamination direction 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the element body includes a mark layer on the outside of the insulating layer in a lamination direction, the mark layer contains an intra-mark-layer base material that contains Si and that is amorphous and an intra-mark-layer crystal, the mark layer contains a metal oxide, the refractive index of the metal oxide is from 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm, the absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm, and the refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm as taught by Yamamoto for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al. to identify the direction formed on at least one surface of the laminate and reduce a tolerance of desired inductance value (Abstract, Problem to be Solved, Solution, see English translation).
Furthermore, Bisht et al. explicitly disclose a refractive index of the intra-mark-layer base material is from 1.4 to 1.6 for at least one wavelength of from 450 nm to 750 nm (Paragraph [0040]).

In addition, Kuroda et al. explicitly disclose an absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm (claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a refractive index of the metal oxide is 1.7 to 3.0 for at least one wavelength of from 450 nm to 750 nm and an absorption coefficient of the metal oxide is 0.3 or more for at least one wavelength of from 250 nm to 350 nm as taught by Choe et al. and Kuroda et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., and Yagi et al. to obtain how fast light travel in order to achieve desirable operating characteristics and insulation properties.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. as applied to claim 14 above, and further in view of Nishiyama et al. [JP 2007-027351].
Regarding Claim 16, Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. shows the claimed invention as applied above but does not show the intra-mark- layer crystal contains a pigment.
Nishiyama et al. shows an electronic component (Figs. 1-2) teaching and suggesting the intra-mark-layer crystal contains a pigment (Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a pigment as taught by Nishiyama et al. for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. to optically distinguishable from the color tone of the laminate (Paragraph [0010]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. as applied to claim 14 above, and further in view of Kamei [JP 2011-114173].
Regarding Claim 17, Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. shows the claimed invention as applied above but does not show the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co.
Kamei shows a device (Figs. 1-3) teaching and suggesting the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the intra-mark-layer crystal contains a metal oxide having a spinel type crystal structure containing Co as taught by Kamei for the coil component as disclosed by Umemoto et al. in view of Ohkubo et al., Bisht et al., Yagi et al., Yamamoto, Choe et al. and Kuroda et al. to achieve substrate strength and insulation reliability (Abstract, see English translation).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837